Case: 1:19-cv-02391 Document #: 1-4 Filed: 04/09/19 Page 1 of 5 PagelD #:23

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION
KAREN CANTONE, as Special
Administrator of the Estate of
MICHAEL CANTONE, Deceased,
Plaintiff, Case No.

)
)
)
)
)
)
V. )
)
GABLER THERMOFORM GMBH & )
CO. KG; LYLE INDUSTRIES, LLC; )
BROWN MACHINE II LLC, )

)

Defendants. )
AFFIDAVIT OF DANIEL J. DONNELLY

Affiant, DANIEL J. DONNELLY, on oath deposes and states as follows:

1. I am over the age of 18 years and if called to testify in a legal proceeding, I would
testify as set forth below.

2. I have personal knowledge of the facts set forth below.

3. I was admitted to the Illinois Bar on November 7, 1985 and was admitted to the Bar
of the United States District Court for the Northern District of Illinois on December 9, 1985. I
have practiced law, specifically personal injury, for 33 years.

4. Over the course of 33 years of law practice in Cook County. I have participated in
numerous wrongful death cases. Further, I have reviewed numerous wrongful death verdicts as
reported in the Cook County Jury Verdict Reporter. Attached as Exhibit 1 is a representative
wrongful death verdict report in Cook County, Illinois. Based on my experience and review of

verdicts, recorded in Cook County, I hold a good faith belief that damages sought in the State

Court action by Plaintiff Karen Cantone substantially exceed $75,0000.00.

EXHIBIT

_ D-—

tabbles”
Case: 1:19-cv-02391 Document #: 1-4 Filed: 04/09/19 Page 2 of 5 PagelID #:23

5. I personally viewed the website of the Circuit Court of Cook County. Based on
that review, as of the date of the filing of Defendants Brown, LLC and Lyle Industries, LLC’s
Notice of Removal, Gabler Thermoform GMBH & Co. had not been served with Summons and/or
Plaintiffs Complaint.

6. Attached as Exhibit 2 is the obituary of Plaintiff's Decedent, which references that the
Decedent lived in Peotone, Illinois.

FURTHER AFFIANT SAYETH NAUGHT.

LL Mey

Daniel J. Dofnelly

 

CERTIFICATION

In accordance with 28 U.S.C. §1746, I certify under penalty of perjury that the foregoing
is true and accurate.

E/ MLp Y- 9-14

Daniel J. Donnelly Date

Subscribed and sworn to before me this

VU ; K VY \Gt OFFICIAL SEAL

7— NANCY A MORAN
Notry Public NOTARY PUBLIC, STATE OF ILLINOIS

 

My Commission Expires Dec 28, 2019
Case: 1:19-cv-02391 Document #: 1-4 Filed: 04/09/19 Page 3 of 5 PageID #:23

S/ EE ROT Lawyerport:))

A Product of Law Bulletin Media

 

Publication: Cook County Jury Verdict Reporter Published: 3/15/2019

(MMM 21/1) MEDICAL MALPRACTICE--FATAL BLEEDING AFTER ANGIOGRAM/STENT PLACEMENT
(12H)

Estate of Margaryta Kutik, deceased v Estate of Dr. Victor Aletich, deceased 16L-1602 Tried Jan. 9-24, 2019

Verdict: $3,500,000 (Survival Act: $700,000 pain & suffering; $180,000 loss of normal life; $700,000 emotional distress;
$420,000 medical expenses. Wrongful Death: $750,000 loss of society; $750,000 grief and sorrow). Special Interrogatory:
Do you find from your consideration of all of the evidence that Dr. Aletich's negligence was a cause of Margaryta Kutik's
death? "Yes."

Judge: Bridget Anne Mitchell (IL Cook-Law)

Pltf Atty(s): David A. Axelrod, Mav D. Marion of David A. Axelrod & Associates (Chicago, IL) DEMAND: $3,800,000
ASKED: $7,171,603

Deft Atty(s): Mark J. Lura, Millie M. Koppean of Anderson, Rasor & Partners (Chicago, IL) (University of Illinois; Self-
Insured) OFFER: none

Pitf Medl: Dr. Reza Dashti (Neurosurgeon), Dr. Aslam Ejaz (General Surgeon)

Pitf Expert(s): Dr. Robert F. James of University of Louisville School of Medicine, 220 Abraham Flexner Way, Louisville,
KY (502-588-2160) (Neurosurgeon); Dr.D. Preston Flanigan (Vascular Surgeon)

Deft Expert(s): Dr.Sucha Nand (Hematologist); Dr. Henry H. Woo (Neurosurgeon)

 

Facts:

Margaryta Kutik (F-69) underwent a diagnostic cerebral angiogram and placement of a stent in her right internal carotid
artery at UIC Hospital on September 21, 2012. The procedure was performed by deft neurosurgeon Aletich, who inserted the
catheter through the right groin area. The angiogram showed the arterial puncture was slightly above the inguinal ligament
and likely through the musculature into the external iliac artery, which is commonly referred to as a "high stick." The high
stick allegedly caused the iliac artery to bleed into Kutik's abdomen and pelvis, which was not detected or repaired at the
time. Dr. Aletich ordered administration of Heparin during and after the procedure due to Kutik's atrial fibrillation and the
potential risk of clot formation, stent blockage, and stroke. Later that afternoon, personnel noted active bleeding from the
groin puncture site with a hematoma and blood oozing down her leg. The bleeding continued overnight, leading to two
hypotensive episodes through the night. The hematoma grew the next day, Sept. 22, and Kutik developed increasing pain
and hardening in the area. A CT scan that night showed a large hematoma (21.3 x 13.4 x 5.7 cm) in the right abdominal wall
extending to the pelvis. A surgeon was consulted and recommended reversing the anticoagulation if possible, but Dr. Aletich
refused. A Doppler ultrasound on Sept. 23 revealed a right femoral pseudoaneurysm. A vascular surgeon operated on Sept.
24 to close the iliac artery puncture, repair the pseudoaneurysm, and evacuate the hematoma. Due to the continued Heparin
administration, Kutik's bleeding persisted. After she suffered hemorrhagic shock (low blood pressure from blood loss) that
evening and again at 5:30 am on Sept. 25, the vascular surgeon performed exploratory surgery, found the repaired artery was
intact with no active source of bleeding, and cauterized multiple oozing sites which he attributed to the anticoagulation
therapy and DIC (disseminated intravascular coagulation following multiple blood transfusions). Over the next couple days,
Kutik suffered more bleeding, hypotensive episodes, and multi-organ failure, and the Heparin was finally stopped on Sept.
27. Her condition deteriorated with new hematomas, severe pain, multiple cardiac arrests, intubation, and stroke, leading to
her death on Oct. 2, 2012 ($421,603 medical expenses, survived by husband and children). The estate asserted Dr. Aletich
was negligent in failing to recognize the high stick, ensure the artery hole was closed, and discontinue the Heparin despite
ongoing bleeding issues. The defense argued there was no high stick, the use of Heparin was warranted due to the risk of
stent clotting and stroke, Heparin administration was within the standard of care, and Kutik's death was not caused by
bleeding but was the result of withdrawing all anticoagulation. Defense post-trial motions are pending. This case was the
subject of a Chicago Daily Law Bulletin article on Jan. 31, 2019.

© 2019 by Law Bulletin Media. Content on this site is protected by the copyright laws of the United States. The copyright laws prohibit any copying, redistributing, or
retransmitting of any copyright-protected material. The content is NOT WARRANTED as to quality, accuracy or completeness, but is believed to be accurate at the time of
compilation. Websites for other organizations are referenced on this site; however, Law Bulletin Media does not endorse or imply endorsement as to the content of these
websites. By using this site you agree to the Terms, Conditions and Disclaimer, Law Bulletin Media values its customers and has a Privacy Policy for users of this website.

EXHIBIT

i)
Case: 1:19-cv-02391 Document #: 1-4 Filed: 04/09/19 Page 4 of 5 PagelD #:23

 

https://www.daily-journal.com/obituaries/michael-cantone/article_10421786-d92e-11e8-b450-
9bd179640cce.html

Michael Cantone

Oct 27, 2018

Michael A. Cantone, 61, of Peotone, passed away unexpectedly Wednesday (Oct. 24, 2018).

He was born June 5, 1957, in Joliet.

Surviving are his wife, Karen (Taylor) Cantone, whom he married June 25, 1977, at Immanuel
United Church of Christ in Peotone.

He also is survived by his children, Kyle
Cantone, of Chicago, Chad Cantone, of
Peotone, and Ashley (Brandon) Walling, of
Peotone; his grandson, Marshall “Punkin
ritz)

 
 
 
 
   
 

erie au eu ue

 
  

Roger Tatro.
Waytair-.

Preceding him in death were his fa EXHIBIT

     
Case: 1:19-cv-02391 Document #: 1-4 Filed: 04/09/19 Page 5 of 5 PagelID #:23

Phyllis (Hartman) Taylor.

He enjoyed doing home improvements and repairs, working in the yard, and fixing and
tinkering with cars, but most of all, spending time with his family.

Visitation will be from 3 p.m. to 9 p.m. Tuesday, Oct. 30, at Fedde-Helfrich-Cross Funeral
Home in Peotone. Funeral services will be 11 a.m. Wednesday, Oct. 31, also at the funeral
home, with the Rev. Barbara Lohrbach officiating. Burial will be in Peotone Cemetery.

Memorials may be made to the wishes of the family.
Please sign his online guestbook at feddehelfrichcrossfh.com.

(Pd)

 
